CARROLL, Judge.
Proceeding under Ch. 322, Fla.Stat., F.S. A., the Florida Public Utilities Commission filed a complaint for injunction against the appellant, who is in the business of leasing tractors and trailers, charging he was operating as a carrier without license contrary to the statute.
This appeal is from an interlocutory injunction which was granted after notice and hearing. The pertinent issue there was whether appellant furnished drivers. His filed affidavit stated that he did not. The evidence submitted by plaintiffs consisted of hearsay and of legal conclusions stated by an investigator. No useful purpose would be served by quoting his testimony here. We have examined it, and we must agree with the contention advanced by the appellant that there was no adequate or substantial evidentiary support for the preliminary injunction. Therefore the order appealed from should be and hereby is reversed.
Reversed.